     Case 2:20-cv-02945-JTM-KWR Document 14 Filed 04/16/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


QIANA COOK                                              CIVIL ACTION


VERSUS                                                  NO: 20-02945


WALMART, INC.                                           SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Plaintiff’s Motion to Remand (Doc. 5). For the
following reasons, the Motion is DENIED.


                               BACKGROUND
      This personal injury suit arises out of Plaintiff Qiana Cook’s slip-and-fall
accident in a Walmart store in LaPlace, Louisiana on July 11, 2019. Plaintiff
alleges that she slipped in an “uncommonly dangerous, liquid substance” on
the floor of the Walmart. She brought suit against Walmart, Inc. (“Walmart”)
for unspecified injuries in the 40th Judicial District Court of Louisiana.
      On October 29, 2020, Defendant Walmart removed Plaintiff’s suit to this
Court on diversity grounds. Shortly thereafter, Plaintiff filed the instant
Motion to Remand arguing that diversity jurisdiction does not exist because
the amount in controversy does not exceed $75,000. Defendant opposes.




                                           1
      Case 2:20-cv-02945-JTM-KWR Document 14 Filed 04/16/21 Page 2 of 5




                                LEGAL STANDARD
       Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 1 The burden
is on the removing party to show “that federal jurisdiction exists and that
removal was proper.” 2 When determining whether federal jurisdiction exists,
courts consider “the claims in the state court petition as they existed at the
time of removal.” 3 District courts must “strictly construe” the removal statute,
“and any doubt about the propriety of removal must be resolved in favor of
remand.” 4 “If at any time before final judgment it appears that the district
court lacks subject matter jurisdiction, the case shall be remanded.” 5


                               LAW AND ANALYSIS
       Federal diversity jurisdiction exists when no plaintiff has the same
citizenship as any defendant—complete diversity—and the “amount in
controversy” exceeds $75,000. 6 Here, the parties do not dispute that complete
diversity exists. However, they disagree about whether the amount in
controversy requirement has been met.
       “Generally, the amount of damages sought in [a plaintiff’s state court]
petition constitutes the amount in controversy, so long as the pleading was
made in good faith.” 7 Here, Plaintiff’s petition does not identify an amount of

1  28 U.S.C. § 1441.
2  Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting Manguno v.
   Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
3 Pullman v. Jenkins, 305 U.S. 534, 537 (1939); Manguno, 276 F.3d at 723. See also Cavallini

   v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995) (explaining why courts
   should determine removability in diversity cases based on the allegations known at the
   time of removal).
4 Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007).
5 28 U.S.C. § 1447(c).
6 See 28 U.S.C. § 1332(a).
7 Thompson v. Acceptance Indem. Ins. Co., No. 14-1424, 2014 WL 7369733, at *3 (E.D. La.

   Dec. 29, 2014).


                                                2
      Case 2:20-cv-02945-JTM-KWR Document 14 Filed 04/16/21 Page 3 of 5




damages. When a plaintiff does not plead an amount of damages, the Fifth
Circuit requires the removing defendant to prove by a preponderance of the
evidence that the amount in controversy exceeds $75,000. 8 “This requirement
is met if (1) it is apparent from the face of the petition that the claims are likely
to exceed $75,000, or, alternatively, (2) the defendant sets forth ‘summary
judgment type evidence’ of facts in controversy that support a finding of the
requisite amount.” 9
          I.     Facially Apparent Standard
      It is not facially apparent from the allegations of Plaintiff’s petition that
her claim is likely to exceed $75,000. 10 Plaintiff’s petition does not specifically
identify her injuries. Rather, it states that she seeks damages for “present and
future mental and physical pain and suffering; past, present and future
physical disability; past, present and future medical expenses; for an amount
reasonable in the premises; [and] for her impaired earning capacity.” 11 In
addition, the petition states that the amount in controversy exceeds $50,000,
exclusive of interest and cost. 12
      Plaintiff’s allegations are “the usual and customary damages set forth by
personal injury plaintiffs” and do not provide sufficient factual detail of the
type or severity of her injuries for this Court to determine the monetary
damages at issue. 13 Accordingly, it is not facially apparent that the amount in
controversy is likely to exceed $75,000.



8 Davisson v. State Farm Mut. Auto. Ins. Co., No. CV 17-6189, 2017 WL 4402235, at *4 (E.D.
   La. Oct. 3, 2017).
9 Manguno, 276 F.3d at 723.
10 Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
11 Doc. 1-2.
12 Id.
13 Michael v. Blackhawk Transp., Inc., No. CV 19-193, 2019 WL 549610, at *2 (E.D. La. Feb.

   12, 2019). See Touchet v. Union Oil Co. of Cal., No. 01-2394, 2002 WL 465167 at 2* (E.D.
   La. Mar. 26, 2002).


                                                3
         Case 2:20-cv-02945-JTM-KWR Document 14 Filed 04/16/21 Page 4 of 5




             II.    Summary Judgment Type Evidence
         In considering the evidence submitted by Defendant, however, this Court
finds that Defendant has shown by a preponderance of the evidence that
Plaintiff’s claim is likely to exceed $75,000. Defendant produced medical
records that show that Plaintiff sustained injuries to her lower back and right
knee. Specifically, an MRI revealed (1) a disc bulge in the lumbar spine; (2) a
disc herniation in the lumbar spine; and (3) chondromalacia patella and small
joint effusion in the right knee. Nearly two decades ago, Louisiana’s Fifth
Circuit Court of Appeal held that “the lowest general damage award” for a
single “non-surgical herniated disc” was $50,000. 14 Plaintiff’s medical costs
through November 11, 2020 were $12,755, and she admits that she is still
treating. Plaintiff was also billed $4,000 for her lumbar and right knee MRIs.
Finally, Plaintiff’s medical records indicate that epidural steroid injections
have been recommended for her injuries at a cost of $5,228. 15
         Considering Plaintiff’s documented medical expenses, her injuries, and
her likely future medical expenses, Defendant has shown by a preponderance
of the evidence that the amount in controversy likely exceeds $75,000.
Accordingly, this Court has jurisdiction over this matter.


                                       CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion to Remand is DENIED.




14   Webb v. Horton, 812 So. 2d 91, 99 (La. App. 5 Cir. 2002).
15   See Doc. 8 at 3.


                                                    4
Case 2:20-cv-02945-JTM-KWR Document 14 Filed 04/16/21 Page 5 of 5




            New Orleans, Louisiana this 16th day of April, 2021.




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                                  5
